Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment resolves the new matter issue with respect to the parent application 16/057,507, the double patenting issue with U.S. Patent No. 10,900,419 and the duplicate claims issue.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Erica Schaefer on January 19, 2021.

The application has been amended as follows: 

IN THE CLAIMS:
Claim 2 is cancelled by this amendment.
	Claims 1:  An accessory system for a gas turbine engine having a driveshaft with an axis of rotation, the accessory system comprising:

a shaft including a first shaft bevel gear coupled to the towershaft bevel gear, the shaft rotatable by the towershaft along a shaft axis of rotation, the shaft axis of rotation transverse to the towershaft axis of rotation and substantially parallel to the axis of rotation of the gas turbine engine;
a first accessory drive shaft 
a second accessory drive shaft  and intersect along the shaft axis of rotation; and 
a face gear set having a face gear driven by the shaft and a set bevel gear driven by the face gear, the first accessory drive shaft is driven by the face gear, and the second accessory drive shaft is driven by the set bevel gear.
Claim 8:  An accessory system for a gas turbine engine having a driveshaft with an axis of rotation, the accessory system comprising:
a towershaft coupled to the driveshaft and driven by the driveshaft along a towershaft axis of rotation transverse to the axis of rotation of the gas turbine engine, the towershaft including a towershaft bevel gear at a distal end; 
a shaft including a first shaft bevel gear coupled to the towershaft bevel gear, the shaft rotatable by the towershaft along a shaft axis of rotation, the shaft axis of rotation transverse to the towershaft axis of rotation and substantially parallel to the axis of rotation of the gas turbine engine;
a first accessory drive shaft having a first accessory bevel gear driven by  a face gear set, the first accessory drive shaft having a first accessory axis of rotation; 
a second accessory drive shaft having a second accessory bevel gear driven by the face gear set, the second accessory drive shaft having a second accessory axis of rotation, each of the first accessory axis of rotation and the second accessory axis of rotation substantially transverse to the shaft axis of rotation, and the secondary accessory axis of rotation and the first accessory axis of rotation are substantially transverse to each other; and
the face gear set having a face gear driven by the shaft and a set bevel gear driven by the face gear, the first accessory drive shaft driven by the face gear and the second accessory drive shaft driven by the set bevel gear.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERYN MALATEK whose telephone number is (571)272-5689. The examiner can normally be reached Monday - Thursday, 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KATHERYN A MALATEK/Primary Examiner, Art Unit 3741